DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 07/25/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/25/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3-4, 6, 9, 14, 17, and 21.
Applicants have left claims 2, 5, 7-8, 10-13, 15-16, 18, and 20 as originally filed/previously presented. 
Applicants have introduced new claims 22-23.
Applicants have canceled claim 19. 
Claims 1-18 and 20-23 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 07/25/2022, with respect to claims 1, 6, 9, 14, 17, and 21 have been fully considered and are persuasive. The objection of claims 1, 6, 9, 14, 17, and 21 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“interface for receiving a pulse wave signal … and an ECG signal”, recited in claim 1, 14, and 21;
“an evaluation device … to determine a pulse transit time …”, recited in claim 1, 14, and 21; and
“an output interface for providing biofeedback …”, recited in claim 1, 14, and 21.
These limitations are being interpreted as follows:
“The interface may be … wired or wireless communication with the sensors … USB or Bluetooth … data packets or data frames”, or equivalents thereof, as recited on page 9, lines 14-20 of the specification filed on 06/28/2019.
“The evaluation device may comprise a special application-specific circuit, a controller, a microcontroller, a processor …”, or equivalents thereof, as recited on page 9, lines 21-25 of the specification filed on 06/28/2019.
“The output interface may comprise an optical output unit … a screen … may alternatively or additionally comprise an acoustic output unit … a loudspeaker”, or equivalents thereof, as recited on page 5, lines 15-20 of the specification filed on 06/28/2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the relaxation exercise" in line 2.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. A relaxation exercise has not been introduced in claim 1. It is recommended to the Applicant to amend claim 10 to recite --a relaxation exercise-- (emphasis added).
Claim 13 recites the limitation "the relaxation exercise" in lines 3-4.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. A relaxation exercise has not been introduced in claim 1. It is recommended to the Applicant to amend claim 13 to recite --a relaxation exercise-- (emphasis added). 
Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 07/25/2022, with respect to claims 1-21 have been fully considered and are persuasive. Applicants have amended claims 1, 14, 17, and 18 to remove “in particular”. The 112(b) rejection of claims 1, 14, 17, and 18 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-13 and 22 are directed to a device, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 14-16 and 23 are directed to a system, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 17-18 and 20-21 are directed to a method, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1, 14, and 17 recite the abstract ideas of a mathematical concept and a mental process, as follows:
“determine a pulse transit time on the basis of the pulse wave signal and the ECG signal”;
“perform evaluation of a pulse wave form of the pulse wave signal and generate biofeedback depending on the pulse transit time and/or the evaluation of the pulse wave form”; and
“determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse wave form with a reference pulse wave form”. 
Determining a pulse transit time on the basis of a pulse wave signal and an ECG signal is a mathematical calculation of determining a time difference between an onset of a cardiac ejection point and the arrival or the pulse where the photoplethysmogram is taken from. Under the broadest reasonably interpretation, a mathematical calculation falls within a mathematical concept. 
Performing evaluation of a pulse wave form to determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse wave form with a reference pulse wave form and generating biofeedback depending on the pulse transit time or an evaluation of the pulse wave form is a mental process of evaluating data and can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could reasonably determine information based on the calculated pulse transit time and evaluate a pulse wave form by determining if a pulse transit time is above or below an average or if a pulse wave form is visually different from a reference pulse wave form. Further, a person with ordinary skill in the art could reasonably determine if a change in blood pressure is due to vagus enhancement or sympathetic attenuation by comparing two pulse wave forms or comparing pulse wave form values with values in a look up table. Currently, there is nothing to suggest an undue level of complexity in the evaluating and generating biofeedback step. Therefore, a person would be able to practically perform the step mentally or with the aid of pen and paper.
Prong Two: Claims 1, 14, and 17 do not recite additional elements that integrate the mathematical concept and mental process into a practical application. Therefore, the claims are “directed to” the abstract ideas. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “an evaluation device”, recited at a high level of generality (claim 1 and claim 14), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “at least one interface for receiving a pulse wave signal … and an ECG signal” (claim 1, claim 14, and claim 17), “a sensor device … detect the pulse wave signal and the ECG signal”, (claim 14)); the post-solution activity of: using generic data-outputting components (e.g. “an output interface”, recited at a high level of generality (claim 1 and claim 17)).
Per the Berkheimer requirement, the evaluation device, interfaces, sensor device, and output interface are all well known, routine, and conventional activities: Tuvi Orbach (Pub. No. US 2009/0216132), hereinafter referred to as Orbach, discloses an evaluation device (Fig. 1, element 12, “processor”), interfaces (Fig. 1, element 9, para. [0063], “signals 9 generated by the pulse sensor” and Fig. 1, element 7, “para. [0063], “signals 7 generated by the ECG sensor indicative of the individuals ECG”), a sensor device (Fig. 1, element 31, “sensor unit”), and an output interface (Fig. 1, elements 14 and 16, “portable monitor”).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer, and presenting a generic output based on the evaluation. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the pulse transit time or pulse wave form remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 2-10, 12-13, 15-16, 18, and 20-23 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mathematical concept or the mental process, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“determine a mode of action … a magnitude change … a change in pulse wave reflection”, all recited at a high level and capable of being done mentally or with the aid of pen and paper (claim 2), “determine a change in afterload by evaluating the pulse wave form …”, recited at a high level and capable of being done mentally or with the aid of pen and paper (claim 3), “detect a change in … duration of an early systolic phase …”, recited at a high level and capable of being done mentally or with the aid of pen and paper by visually looking at a data graph (claim 5), “determine a change in cardiac pumping capacity by evaluating the pulse wave form”, recited at a high level and capable of being done with the aid of pen and paper by visually looking at a data graph (claim 6), “perform the determination over a plurality of successive cardiac cycles” (claim 7), “the biofeedback comprises at least one piece of information … change in blood pressure, blood pressure, …” (claim 9), “determine the pulse transit time … as a function of a parameter of the relaxation exercise” (claim 13), “the biofeedback is generated during a relaxation exercise” (claim 18), “the output feedback determines the change in blood pressure is caused by vagus enhancement or sympathetic attenuation”, recited at a high level and capable of being done mentally or with aid of pen and paper, “the ECG signal is used to determine the pulse transit time and to determine a heart rate variability”, recited at a high level and capable of being done with the aid of pen and paper (claim 20)), 
Further describe the pre-solution activity (or the structure used for such activity) (“the sensor device comprises a first sensor for detecting the pulse wave signal and a second sensor for detecting the ECG signal” (claim 15), “a controller for controlling the first sensor and the second sensor” (claim 16)), 
Further describe the computer implementation (“the method is carried out by an apparatus … at least one interface, … an evaluation device, … an output interface”, recited at a high level of generality and used as generic computer implementation of the abstract ideas), and
Further describe the post-solution activity (“output the change in afterload via the output interface …”, recited at a high level of generality and simply outputting the analysis of the abstract ideas (claim 4), “output the biofeedback …”, recited at a high level of generality and simply outputting the analysis of the abstract ideas (claim 8), “output both the biofeedback and instructions …”, recited at a high level and does not provide the user with treatment to explain the instructions outputted (claim 10), “an optical output unit to output instructions and the biofeedback …”, recited at a high level and does not provide the user with treatment to explain the instructions outputted (claim 12), “generating biofeedback during a relaxation exercise”, recited at a high level of generality (claim 22 and 23)) (recited at a high level of generality)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. For example, the biofeedback, as claimed, does not cause a change to the evaluation device and does not provide treatment information to the patient. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-10 and 12-18, and 20-21 are rejected are rejected.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 9-10 of Remarks, filed 07/25/2022, that the amended claims do not recite mathematical concepts or mental processes. Applicants have argued that determining whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse waveform with a reference pulse waveform is not a mathematical concept or a mental process.
While the Examiner agrees that determining whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse waveform with a refence pulse waveform is not a mathematical concept, the rejection above states that the determining step is a mental process. As recited, a person with ordinary skill in the art could reasonably determine if a pulse wave or pulse transit time of a pulse wave is different than a reference pulse wave form by viewing the pulse wave forms on a piece of paper or by using a look up table to determine if a difference is due to vagus enhancement or sympathetic attenuation. There is currently nothing to suggest an undue level of complexity in the determination step. Further, as recited within the MPEP, calculations need not be explicitly recited within the claim. For example, “determining a pulse transit time” is still a mathematical concept. 
	Further, Applicants have argued on page 9-10 of Remarks, filed 07/25/2022, that “the pulse wave form is stretched or compressed by a scaling factor to facilitation comparability”. Applicants arguments are not commensurate in scope with the claim. The claims currently do not recite scaling is done on the pulse wave form. Further, if Applicants were to amend the claims to recite a limitation, the scaling of the pulse wave form would be directed to an extra-solution activity of selecting a data source (a pulse wave form) and manipulating the data to be used by the abstract idea (applying a scaling factor to the pulse wave form). 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 10-11 of Remarks, filed 07/25/2022, with respect to claims 1-4, 6-18, 20, and 21 have been fully considered and are persuasive. Applicants have amended independent claims 1, 14, and 17 to explicitly recite evaluating if a blood pressure change is caused by vagus enhancement or sympathetic attenuation. The 102(a)(2) rejection of claims 1-4, 6-18, 20, and 21 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuvi Orbach (Pub. No. US 2009/0216132), hereinafter referred to as Orbach, in view of Chang-An Chou (Pub. No. US 2018/0333056), hereinafter referred to as Chou.
The claims are generally directed towards an apparatus, a system, and a method generating biofeedback, comprising: at least one interface for receiving a pulse wave signal, which represents a pressure pulse or volume pulse of a pulse wave in a blood circulation system as a function of time, and an ECG signal, an evaluation device that is configured to determine a pulse transit time on the basis of the pulse wave signal and the ECG signal, perform an evaluation of a pulse wave form of the pulse wave signal and generate the biofeedback depending on the pulse transit time and/or the evaluation of the pulse wave form, wherein the evaluation device is configured to determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse wave form with a reference pulse wave form, and an output interface for providing the biofeedback and to indicate via the output interface whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation. 
Regarding Claim 1, Orbach discloses an apparatus for generating biofeedback (Abstract, “systems for monitoring blood pressure … processing products that are displayed … management of hypertension”, Fig. 1), comprising:
at least one interface for receiving a pulse wave signal (Fig. 1, element 9, para. [0063], “signals 9 generated by the pulse sensor”), which represents a pressure pulse or volume pulse of a pulse wave in a blood circulation system as a function of time (para. [0072], “pulse monitor is a plethysmograph … HR or plethysmograph electronics … indicative of the blood volume in the blood vessels, and thus may be used to monitor blood flow”), and an ECG signal (Fig. 1, element 7, “para. [0063], “signals 7 generated by the ECG sensor indicative of the individuals ECG”), 
an evaluation device (Fig. 1, element 12, “processor”) that is configured to determine a pulse transit time on the basis of the pulse wave signal and the ECG signal (para. [0015], para. [0095], “PTT can be obtained … time lapse between a particular point in the ECG wave and the arrival of the corresponding pressure wave at a pulse detector …”), perform an evaluation of a pulse wave form of the pulse wave signal (para. [0092], “amplitude and area of the pulse wave …”) and generate the biofeedback depending on the pulse transit time and/or the evaluation of the pulse wave form (para. [0064], “calculation of a blood pressure of the individual … monitor may provide visual biofeedback …”, and para. [0125], “enables the individual to implement blood pressure biofeedback …”), and 
an output interface (Fig. 1, element 14, “monitor”) for providing the biofeedback (para. [0064], “monitor may provide visual biofeedback to the individual by the means of the display and optionally audio biofeedback by means of a speaker”) 
However, Orbach does not explicitly disclose wherein the evaluation device is configured to determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse wave form with a reference pulse wave form, and indicating via the output interface whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation.
Chou teaches of an apparatus and method for monitoring cardiovascular health by measuring blood pressure and electrocardiographic signals (Abstract, Fig. 5, elements 12 and 14). Chou further teaches that the apparatus allows for facilitating heart rate variability (HRV) analysis and identifying relationships between autonomic nervous system activities and blood pressure (para. [0028]). Chou further teaches that the apparatus allows for analysis of the pulse wave form compared to known values to determine if a change in blood pressure is related to autonomic nervous system (para. [0125-0127]). Chou further teaches that if a change in blood pressure is related to the autonomic nervous system, the user can learn a physiological and psychological adjustment, such as relaxation and breathing training, is positively affecting their autonomic nervous system (para. [0126]). Chou further teaches that the health information is displayed through a display element to a user (para. [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation device disclosed by Orbach to explicitly include an evaluation of the pulse wave form to determine if a change in blood pressure is caused by vagus enhancement or sympathetic attenuation by comparing a pulse waveform and outputting information. Chou teaches that the autonomic nervous system is one of the factors that influences blood pressure, for example, when the parasympathetic nervous system is more active, the blood pressure decreases (para. [0125]). Chou teaches that by monitoring the pulse wave with regard to the autonomic nervous system, the user is able to determine if a relaxation and breathing training is positively affecting their autonomic nervous system in order to improve blood pressure (para. [0126]). 
Regarding Claim 2, modified Orbach discloses the apparatus according to claim 1, wherein the evaluation device is configured to determine a mode of action underlying a change in blood pressure, a magnitude of the change in blood pressure and/or a change in pulse wave reflection by evaluating the pulse wave form (para. [0071], “rate of change of blood pressure …” and para. [0119], “blood pressure changes of different origins”).
Regarding Claim 3, modified Orbach discloses the apparatus according to claim 1, wherein the evaluation device is configured to determine a change in afterload by evaluating the pulse wave form (para. [0122], “provide other parameters such as … change in cardiac output …  vascular compliance”).
Regarding Claim 4, modified Orbach discloses the apparatus according to claim 3, wherein the evaluation device is configured to output the change in afterload via the output interface (para. [0064], “portable monitor includes a display for displaying in real time data transmitted to the monitor from the CPU … monitor may provide visual biofeedback …”, para. [0067], “displaying the results of the processing on the display”).
Regarding Claim 5, modified Orbach discloses the apparatus according to claim 3.
However, modified Orbach does not explicitly disclose wherein the evaluation device is configured to detect a change in at least one of the following variables in order to determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation: duration of an early systolic phase; pressure in the early systolic phase; or duration of a late systolic phase, wherein the apparatus is optionally configured to determine a first time derivative and a second time derivative of the pulse wave signal.
Chou further teaches that different types of heart rate variability analysis can be performed to determine if a change in blood pressure is due to the autonomic nervous system, for example by evaluating the high frequency power, due to parasympathetic nervous system activity, and low frequency power, due to sympathetic nervous system activity (para. [0127]). Chou further teaches that time domain analysis can also be done to determine heart rate variability (para. [0127]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation device to explicitly determine a change in the low/high frequency power to determine parasympathetic and sympathetic attenuation, which would also reflect and show changes in the duration and pressure of systolic phase due to the autonomic nervous system. Chou teaches that by performing frequency domain analysis, the user is able to determine if a change in blood pressure is due to the parasympathetic nervous system, and further determine if a relaxation or breathing training is positively affecting the autonomic nervous system and blood pressure (para. [0125-0127]). 
Regarding Claim 6, modified Orbach discloses the apparatus according to claim 1, wherein the evaluation device is configured to determine a change in cardiac pumping capacity by evaluating the pulse wave form (para. [0016], para. [0032], “processing product may include .. a cardiac output”).
Regarding Claim 7, modified Orbach discloses the apparatus according to claim 1, wherein the evaluation device is configured to perform the respective determination of the pulse transit time and/or the respective evaluation of the pulse wave form for each cardiac cycle of a plurality of successive cardiac cycles (para. [0064], “processing includes calculation of a blood pressure of the individual in a calculation involving the processing results of the signals … log may span a duration of several minutes or hours” and para. [0077], “processing includes determining a blood pressure … in real time so as to allow continuously monitoring of the individuals blood pressure”, the blood pressure is continuously determined therefore a plurality of consecutive cycles are used).
Regarding Claim 8, modified Orbach discloses the apparatus according to claim 7, wherein the apparatus is configured to output the respective biofeedback via the output interface for each cardiac cycle of the plurality of successive cardiac cycles (para. [0077], and para. [0125], “system of the present invention enables the individual to implement blood pressure biofeedback processes …”, the blood pressure is continuously determined and allows for continuous output). 
Regarding Claim 9, modified Orbach discloses the apparatus according to claim 1, wherein the biofeedback comprises at least one piece of information selected from the group consisting of: change in blood pressure, blood pressure, cardiac pumping capacity, change in afterload, pulse wave reflection, or mode of action underlying the change in blood pressure (para. [0032], “displays the signals or the processing products of the signals in real-time on a display … include systolic blood pressure, diastolic blood pressure, … cardiac output …”).
Regarding Claim 10, modified Orbach discloses the apparatus according to claim 1, wherein the apparatus is configured to output both the biofeedback and instructions for performing the relaxation exercise via the output interface (para. [0064], “monitor may provide visual biofeedback to the individual by the means of the display and optionally audio biofeedback by means of a speaker”, para. [0134], “hypertension management program … individual monitors blood pressure with the blood pressure monitoring device and follows the training interactive instructions …”, para. [0140-0142], “personalized guide with recommendations regarding all aspects that can help improve blood pressure and reduce risks … exercise, stress management … instruct the individual to breath slowly”).
Regarding Claim 11, modified Orbach discloses the apparatus according to claim 10, wherein the apparatus is configured to generate the instructions for performing the relaxation exercise depending on the pulse transit time and/or the evaluation of the pulse wave form (para. [0134], “monitors blood pressure with the blood pressure monitoring device and follows the training interactive instructions”, para. [0136], “training program sets targets, and lifestyle changes .. training program is also designed to teach the individual how to manage stress …”, para. [0141-0142], “breath slowly”).
Regarding Claim 12, modified Orbach discloses the apparatus according to claim 10, wherein the output interface comprises an optical output unit (Fig. 1, element 16, “display”), wherein the apparatus is configured to output the instructions for performing the relaxation exercise and the biofeedback at the same time via the optical output unit (para. [0064], “provide visual biofeedback to the individual by means of the display” and para. [0140], “interactive multimedia training system that may be viewed on the display”).
Regarding Claim 13, modified Orbach discloses the apparatus according to claim 1, wherein the evaluation device is configured to determine the pulse transit time and/or at least one characteristic of the pulse wave form determined by the evaluation of the pulse wave form as a function of a parameter of the relaxation exercise (para. [0134], “individual periodically monitors his blood pressure with the blood pressure monitoring device and follows the training interactive instructions … how [the blood pressure] changes during specific activities …”). 
Regarding Claim 14, Orbach discloses a system (Abstract, “system for monitoring blood pressure, Fig. 1), comprising:
an apparatus for generating biofeedback (Abstract, “systems for monitoring blood pressure … processing products that are displayed … management of hypertension”, Fig. 1), the apparatus comprising:
at least one interface for receiving a pulse wave signal (Fig. 1, element 9, para. [0063], “signals 9 generated by the pulse sensor”), which represents a pressure pulse or volume pulse of a pulse wave in a blood circulation system as a function of time (para. [0072], “pulse monitor is a plethysmograph … HR or plethysmograph electronics … indicative of the blood volume in the blood vessels, and thus may be used to monitor blood flow”), and an ECG signal (Fig. 1, element 7, “para. [0063], “signals 7 generated by the ECG sensor indicative of the individuals ECG”),
an evaluation device (Fig. 1, element 12, “processor”) that is configured to determine a pulse transit time on the basis of the pulse wave signal and the ECG signal (para. [0015], para. [0095], “PTT can be obtained … time lapse between a particular point in the ECG wave and the arrival of the corresponding pressure wave at a pulse detector …”), perform an evaluation of a pulse wave form of the pulse wave signal (para. [0092], “amplitude and area of the pulse wave …”) and generate the biofeedback depending on the pulse transit time and/or the evaluation of the pulse wave form (para. [0064], “calculation of a blood pressure of the individual … monitor may provide visual biofeedback …”, and para. [0125], “enables the individual to implement blood pressure biofeedback …”), and 
an output interface (Fig. 1, element 14, “monitor”) for providing the biofeedback (para. [0064], “monitor may provide visual biofeedback to the individual by the means of the display and optionally audio biofeedback by means of a speaker”); and
	a sensor device (Fig. 1, element 32, “sensor device”) which is couplable to said at least one interface of the apparatus and configured to detect the pulse wave signal and the ECG signal (para. [0063], “sensor unit includes an ECG sensor and a pulse sensor … included within a single unit or they may be in separate units …”).
	However, Orbach does not explicitly disclose wherein the evaluation device is configured to determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse wave form with a reference pulse wave form, and indicating via the output interface whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation.
Chou teaches of an apparatus and method for monitoring cardiovascular health by measuring blood pressure and electrocardiographic signals (Abstract, Fig. 5, elements 12 and 14). Chou further teaches that the apparatus allows for facilitating heart rate variability (HRV) analysis and identifying relationships between autonomic nervous system activities and blood pressure (para. [0028]). Chou further teaches that the apparatus allows for analysis of the pulse wave form compared to known values to determine if a change in blood pressure is related to autonomic nervous system (para. [0125-0127]). Chou further teaches that if a change in blood pressure is related to the autonomic nervous system, the user can learn a physiological and psychological adjustment, such as relaxation and breathing training, is positively affecting their autonomic nervous system (para. [0126]). Chou further teaches that the health information is displayed through a display element to a user (para. [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation device disclosed by Orbach to explicitly include an evaluation of the pulse wave form to determine if a change in blood pressure is caused by vagus enhancement or sympathetic attenuation by comparing a pulse waveform and outputting information. Chou teaches that the autonomic nervous system is one of the factors that influences blood pressure, for example, when the parasympathetic nervous system is more active, the blood pressure decreases (para. [0125]). Chou teaches that by monitoring the pulse wave with regard to the autonomic nervous system, the user is able to determine if a relaxation and breathing training is positively affecting their autonomic nervous system in order to improve blood pressure (para. [0126]). 
Regarding Claim 15, modified Orbach discloses the system according to claim 14, wherein the sensor device comprises a first sensor for detecting the pulse wave signal (Fig. 1, element 4, para. [0063], “pulse sensor indicative of the individual’s pulse”) and a second sensor for detecting the ECG signal (Fig. 1, element 2, para. [0063], “ECG sensor indicative of the individual’s ECG”).
Regarding Claim 16, modified Orbach discloses the system according to claim 15, comprising a controller for controlling the first sensor and the second sensor (Fig. 1, element 6, “CPU”, para. [0063]) and for synchronizing the pulse wave signal detected by the first sensor and the ECG signal detected by the second sensor (para. [0064], “signals 7 and 9 are processed in real time … processing may include amplification and signal conditioning filter …”).
Regarding Claim 17, Orbach discloses a method for generating biofeedback (Abstract, “system and method for monitoring blood pressure … processing products that are displayed … management of hypertension”, Fig. 1), comprising the steps of: 
receiving a pulse wave signal, which represents a pressure pulse or volume pulse of a pulse wave in a blood circulation system as a function of time (para. [0072], “pulse monitor is a plethysmograph … HR or plethysmograph electronics … indicative of the blood volume in the blood vessels, and thus may be used to monitor blood flow”) and an ECG signal (Fig. 1, element 7, “para. [0063], “signals 7 generated by the ECG sensor indicative of the individuals ECG”) by at least one interface (Fig. 1, and para. [0063]), 
determining a pulse transit time by evaluating the pulse wave signal and the ECG signal (para. [0015], para. [0095], “PTT can be obtained … time lapse between a particular point in the ECG wave and the arrival of the corresponding pressure wave at a pulse detector …”), 
evaluating a pulse wave form of the pulse wave signal (para. [0092], “amplitude and area of the pulse wave …”), 
generating the biofeedback depending on the pulse transit time and/or the evaluation of the pulse wave form (para. [0064], “calculation of a blood pressure of the individual … monitor may provide visual biofeedback …”, and para. [0125], “enables the individual to implement blood pressure biofeedback …”), and 
outputting the biofeedback (para. [0064], “monitor may provide visual biofeedback to the individual by the means of the display and optionally audio biofeedback by means of a speaker”).
While Orbach does disclose evaluating a pulse wave form of the pulse wave signal, Orbach does not explicitly disclose evaluating a pulse wave form of the pulse wave signal to determine whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation by comparison of the pulse wave form with a reference pulse wave form, and indicating via an output interface whether there is a change in blood pressure caused by vagus enhancement or sympathetic attenuation.
Chou teaches of a method of using an apparatus for monitoring cardiovascular health by measuring blood pressure and electrocardiographic signals (Abstract, Fig. 5, elements 12 and 14). Chou further teaches that the apparatus allows for facilitating heart rate variability (HRV) analysis and identifying relationships between autonomic nervous system activities and blood pressure (para. [0028]). Chou further teaches that the apparatus allows for analysis of the pulse wave form compared to known values to determine if a change in blood pressure is related to autonomic nervous system (para. [0125-0127]). Chou further teaches that if a change in blood pressure is related to the autonomic nervous system, the user can learn a physiological and psychological adjustment, such as relaxation and breathing training, is positively affecting their autonomic nervous system (para. [0126]). Chou further teaches that the health information is displayed through a display element to a user (para. [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Orbach to explicitly include an evaluation of the pulse wave form to determine if a change in blood pressure is caused by vagus enhancement or sympathetic attenuation by comparing a pulse waveform and outputting information. Chou teaches that the autonomic nervous system is one of the factors that influences blood pressure, for example, when the parasympathetic nervous system is more active, the blood pressure decreases (para. [0125]). Chou teaches that by monitoring the pulse wave with regard to the autonomic nervous system, the user is able to determine if a relaxation and breathing training is positively affecting their autonomic nervous system in order to improve blood pressure (para. [0126]). 
Regarding Claim 18, modified Orbach discloses the method according to claim 17, wherein the biofeedback is generated during a guided relaxation exercise for lowering blood pressure, in particular during a breathing exercise (para. [0064], “monitor may provide visual biofeedback to the individual by the means of the display and optionally audio biofeedback by means of a speaker”, para. [0134], “hypertension management program … individual monitors blood pressure with the blood pressure monitoring device and follows the training interactive instructions …”, para. [0140-0142], “personalized guide with recommendations regarding all aspects that can help improve blood pressure and reduce risks … exercise, stress management … instruct the individual to breath slowly”).
Regarding Claim 20, modified Orbach discloses the method according to claim 17, wherein the ECG signal is used both to determine the pulse transit time and to determine a heart rate variability (para. [0015], para. [0095], “PTT can be obtained … time lapse between a particular point in the ECG wave and the arrival of the corresponding pressure wave at a pulse detector …”, para. [0122], “provide other parameters … heart rate variability”).
Regarding Claim 21, Orbach discloses the method according to claim 17, which is carried out by an apparatus for generating biofeedback (Abstract, “systems for monitoring blood pressure … processing products that are displayed … management of hypertension”, Fig. 1), the apparatus comprising:
at least one interface for receiving the pulse wave signal (Fig. 1, element 9, para. [0063], “signals 9 generated by the pulse sensor”) that represents the pressure pulse or volume pulse of a pulse wave in a blood circulation system as a function of time (para. [0072], “pulse monitor is a plethysmograph … HR or plethysmograph electronics … indicative of the blood volume in the blood vessels, and thus may be used to monitor blood flow”) and an ECG signal (Fig. 1, element 7, “para. [0063], “signals 7 generated by the ECG sensor indicative of the individuals ECG”);
an evaluation device (Fig. 1, element 12, “processor”) that is configured to determine a pulse transit time on the basis of the pulse wave signal and the ECG signal (para. [0015], para. [0095], “PTT can be obtained … time lapse between a particular point in the ECG wave and the arrival of the corresponding pressure wave at a pulse detector …”), perform an evaluation of a pulse wave form of the pulse wave signal (para. [0092], “amplitude and area of the pulse wave …”) and generate the biofeedback depending on the pulse transit time and/or the evaluation of the pulse wave form (para. [0064], “calculation of a blood pressure of the individual … monitor may provide visual biofeedback …”, and para. [0125], “enables the individual to implement blood pressure biofeedback …”); and
an output interface (Fig. 1, element 14, “monitor”) for providing the biofeedback (para. [0064], “monitor may provide visual biofeedback to the individual by the means of the display and optionally audio biofeedback by means of a speaker”).
Regarding Claim 22, modified Orbach discloses the apparatus according to claim 1, wherein the apparatus is configured for generating biofeedback during a relaxation exercise for lowering blood pressure (para. [0002], “hypertension management typically includes … exercise, stress management …”, para. [0125], “biofeedback .. reduce their stress level”).
Regarding Claim 23, modified Orbach discloses the system according to claim 14, wherein the apparatus is configured for generating biofeedback during a relaxation exercise for lowering blood pressure (para. [0002], “hypertension management typically includes … exercise, stress management …”, para. [0125], “biofeedback .. reduce their stress level”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791